Citation Nr: 1446598	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to July 1985 and from December 1990 to June 1992, with additional service in the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1994 rating decision of the RO.

In August 2012, the Board remanded the case for further development, to include obtaining a new VA examination and opinion regarding the Veteran's hearing loss disability.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or not pertinent to the appeal.



FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to harmful noise exposure during the Veteran's period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral sensorineural hearing loss disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.


Pertinent Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease (such as sensorineural hearing loss) in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition, a chronic disease may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss disability began in service as a result of his exposure to hazardous noise levels (light and heavy weapons fire) while serving as an artillery crewman.  

The Board concedes that the Veteran was exposed to hazardous noise during service as his statements are consistent with the circumstances of his service and duties as an artillery crewman.  See 38 U.S.C.A. § 1154(a).

The service treatment records from the Veteran's initial period of active service, from August 1975 to July 1985, are unavailable.  

The service treatment records from the Veteran's second period of active duty, from December 1990 to June 1992, show that the Veteran complained of hearing loss in an April 1992 report of medical history, two months prior to his separation from service, but that he was not tested for hearing loss at his separation examination.  The record shows that the Veteran was not tested for hearing loss during service or within one year from separation.

However, the Board notes that the absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to his service connection claim.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In December 1993, approximately 18 months after the Veteran's discharge, a VA examination, including an audiogram, was performed.  Based on the results of this audiogram, an audiologist diagnosed the Veteran with bilateral hearing loss.

A September 2009 VA audiometry graph showed that the Veteran had an auditory threshold in both ears of at least 40 decibels at the 2000 and 4000 Hertz.

Subsequent VA audiometry graphs confirm that the Veteran has a hearing loss disability under VA regulations.   

Most recently, a January 2013 VA audiometry graph shows that the Veteran currently has an auditory threshold of at least 40 decibels at the 1000, 2000, and 4000 levels, once again meeting VA's threshold for a hearing loss disability.  
The examiner noted the Veteran's history of noise exposure in service as an artillery crewman.  Based on these results, the examiner concluded that the Veteran had bilateral sensorineural hearing loss.

The Board finds that the December 1993, September 2009, December 2010 and January 2013 VA examinations establish that the Veteran has had a bilateral hearing loss disability pursuant to VA standards since at least December 1993.  

The Board also finds the Veteran's complaint of hearing loss in the April 1992 report of medical history to be credible, as there is no evidence to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  

To the extent that the VA examiner in January 2013 opined that the Veteran's bilateral hearing loss disability was not at least as likely as not due to an event in service, the Board assigns limited probative value to this statement.  

In reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing disability as likely as not had its clinical onset following the Veteran's exposure to harmful noise levels incident to his active service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   



ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


